Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, and 11 have been amended in an effort to even more clearly define the invention of the instant application. In which, claims 1, 10, and 11 recite an electrical power cord free from lights and having: a given length, and a cord of lights electrically connected to the second power cord end to receive power and illuminate at least one of the lights when the plug is connected to the electrical mains, the lights strung successively along a length less than the given length. 
The applicant has pointed out that the comparison of the electrical power cord of Tong's FIG. 1 (U.S. Patent No. 4,223,248) is not the same as the electrical power cord of claim 1. The "electrical power cord" of claim 1 is the portion of the light string system that is free from lights, i.e., electrical power cord 12: the "cord of lights" in claim 1 is the portion of the light string system that contains the lights, i.e., the "cord of lights 18." This can be seen in FIGS. 1 and 7. Nowhere is this feature suggested, let alone disclosed, in Tong. Thus, claims 1, 10 and 11 (Claims 10 and 11 have been amended similarly and the arguments herein are equally applicable thereto and are incorporated by reference therein.) are patentable over prior of record. Claims 2-9 depend on claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spriggins et al. U.S. 2018/0003350 A1 discloses the length 220 of the lead portion 218 is typically longer than a distance (spacing) 222 between the light emitters 208, 210 (218).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875